Erazer, J.
The questions arising in this record, and presented in the briefs, are all disposed of by the following propositions:
1. In a suit to subject to sale a contract for the sale and purchase of land, held as collateral security for the payment of promissory notes, the owner of the legal title to the land is not a necessary party defendant.
2. The judgment in such case need not find the value of 'the land, nor ascertain what proportion of the purchase money has been paid, nor the extent of the purchaser’s equitable interest in the land.
8. In such a case, the general denial being in, it is not error to sustain a demurrer to a paragraph of the answer, alleging that the defendant was not a maker, but merely an indorser of4 the notes, and did not assign the contract for the sale of the land to the plaintiff, either by delivery or indorsement; all these facts being admissible in evidence under the general denial.
The judgment is affirmed, with five per cent, damages and costs.